Citation Nr: 1200139	
Decision Date: 01/04/12    Archive Date: 01/13/12

DOCKET NO.  08-31 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Whether the appellant is mentally competent to handle disbursement of funds for Department of Veterans Affairs benefit purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Hannan, Counsel

INTRODUCTION

The Veteran appellant had active service in the United States Navy from September 1963 to September 1967.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision issued by the above Department of Veterans Affairs (VA) Regional Office (RO) which found the appellant to not be mentally competent to handle disbursement of funds for Department of Veterans Affairs benefit purposes.

In the VA Form 9 submitted by the appellant in October 2008, he stated that he wanted to testify before a Decision Review Officer (DRO) at a hearing to be held at the RO.  Thereafter he was scheduled for said hearing in May 2010.  Notice of the hearing was sent to the appellant's address of record, but he failed to report for that scheduled hearing and he has not provided good cause as to why a new hearing should be scheduled.  Nor has he requested another hearing.  The appellant also stated in his October 2008 VA Form 9 that he wanted to testify before a Veterans Law Judge at a hearing held at the RO.  Thereafter, he was scheduled for said Travel Board hearing in February 2011.  Notice of the hearing was sent to the appellant's address of record, but he failed to report for that scheduled hearing and he has not provided good cause as to why a new hearing should be scheduled.  Nor has he requested another hearing.  The Board therefore finds that all due process has been satisfied with respect to the appellant's right to a hearing.  38 C.F.R. §§ 3.103(a), 3.159.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A determination has been made that additional evidentiary development is necessary.  Accordingly, further appellate consideration will be deferred and this case is remanded to the AMC/RO for action as described below.

VA law provides that a mentally incompetent person is one who because of injury or disease lacks the mental capacity to contract or to manage his or her own affairs, including disbursement of funds without limitation.  38 C.F.R. § 3.353(a). Unless the medical evidence is clear, convincing and leaves no doubt as to the person's incompetency, the rating agency will make no determination of incompetency without a definite expression regarding the question by the responsible medical authorities.  Determinations relative to incompetency should be based upon all evidence of record and there should be a consistent relationship between the percentage of disability, facts relating to commitment or hospitalization and the holding of incompetency.  38 C.F.R. § 3.353(c).  Where reasonable doubt arises regarding a beneficiary's mental capacity to contract or to manage his or her own affairs, including the disbursement of funds without limitation, such doubt will be resolved in favor of competency.  38 C.F.R. § 3.353(d). 

The appellant is service connected for posttraumatic stress disorder (PTSD).  This disability has been evaluated as 100 percent disabling since July 2006.

The RO received correspondence from a VA physician and a VA social worker in March 2007; the letter stated that the appellant had been admitted to a VA psychiatric facility based on amphetamine-induced psychosis.  The appellant was noted to have had multiple instances of psychotic behavior related to the abuse of methamphetamines, including firing his guns at imaginary people.  A March 5, 2007 VA psychiatry note indicates police involvement with the appellant and a finding that the appellant should be admitted involuntarily because he was a danger to himself and the community.  The appellant was admitted and the March 12, 2007 VA hospital discharge note indicated that the appellant had been stabilized and that he had achieved maximum benefit from hospitalization.  He was scheduled for outpatient follow-up.  The claims file does not contain any VA treatment records dated after the appellant's March 2007 hospital discharge.

The RO proposed a finding of incompetency in an April 2007 rating decision which was carried out in a July 2007 rating decision.  The Board notes that the appellant failed to report for a VA examination in November 2007, and that the September 2007 'Field Examination Report' was accomplished via interviews with the appellant at a VA facility and without reference to outside sources.  The Field Examination Report stated that the appellant was in receipt of Social Security Administration (SSA) benefits, but there was no mention of whether or not he had a payee for those SSA benefits.  

As a general matter, VA is required to obtain pertinent Federal government records, including medical records held by SSA.  38 C.F.R. § 3.159(c)(2).  See, e.g., Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  VA needs to make as many requests as are necessary to obtain relevant records from a Federal department or agency, to include the SSA.  38 C.F.R. § 3.159(c)(2).  As long as a reasonable possibility exists that any such SSA records are relevant to a veteran's claim, VA is required to assist said veteran in obtaining the identified records.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).

As noted above, the appellant has received treatment for his disability at VA facilities.  However, only a portion of his records appear to have been included in the claims file.  The claims file does not include any VA treatment records dated after March 2007 - even though the claims file was not transferred to the Board until 2011.  Because such records could reflect the appellant's abstinence from substance abuse and/or changes in behavior, VA is therefore on notice of records that may be probative to the claim.  In addition, the VA medical records in evidence indicate that the appellant received private psychiatric treatment at the Presbyterian's Kaseman Hospital.  The AMC/RO should obtain all of the relevant VA treatment records generated since March 2007 and not already of record, as well as any private records, and associate said records with the claims file. 

VA is, therefore, on notice of records that may be probative to the claim.  See Robinette v. Brown, 8 Vet. App. 69 (1995).  VA has a responsibility to obtain records generated by Federal government entities that may have an impact on the adjudication of a claim.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Thus, on remand, all pertinent SSA records, VA treatment records and private treatment records must be obtained and associated with the claims file.

Finally, review of the evidence of record reveals that the appellant was last afforded a VA field examination in September 2007 - more than four years ago.  Therefore, the Board believes that a current VA examination should be conducted for the purpose of ascertaining whether the appellant is now capable of managing his own funds.  Any medical opinion offered should be based upon consideration of the appellant's complete documented history through review of the claims file.  

The medical evidence of record is insufficient for the Board to render a decision.  The considerations described above require a remand for further investigation by medical professionals, inasmuch as the Board is prohibited from substituting its own medical opinions.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  In addition, the duty to assist includes obtaining medical records and examinations where indicated by the facts and circumstances of an individual case.  See Murphy v. Derwinski, 1 Vet. App. 78 (1990).  Where the record before the Board is inadequate to render a fully informed decision, a remand to the RO is required in order to fulfill its statutory duty to assist the appellant to develop the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

Therefore, to ensure full compliance with due process requirements, this case is REMANDED to the AMC/RO for the following:

1.  Assure that all notification and development action required by 38 U.S.C.A. §§ 5102, 5103, and 5103A, the implementing regulations found at 38 C.F.R. § 3.159 and any other applicable legal precedent has been completed.

2.  Contact the Social Security Administration to obtain all the medical records associated with the appellant's initial application for benefits, as well as well as copies of all of the medical records upon which any further decision concerning the appellant's entitlement to disability benefits was based and any SSA Administrative Law Judge (ALJ) decision along with the associated List of Exhibits.  In addition, ascertain whether the appellant has been assigned a payee for SSA benefit purposes and if so, obtain the records detailing why he was found to need a payee.  Associate all of these records with the claims file.

3.  Contact the appellant and obtain the names and addresses of all medical care providers (private, VA, or other government) who have provided psychiatric treatment since 2007.  After securing the necessary release(s), obtain such records.  In particular, all VA inpatient and outpatient treatment records dated from March 2007 onward and the records from the Presbyterian's Kaseman Hospital must be obtained.

4.  To the extent there is an attempt to obtain any of these records that is unsuccessful, the claims file should contain documentation of the attempts made.  The appellant and his representative should also be informed of the negative results and be given opportunity to secure the records.

5.  Arrange for a VA social work survey to assess the appellant's competency level.  As deemed appropriate by the social worker, the survey should consist of interviews with his family (if any), the local police, his fiduciary, and his neighbors to solicit their observations and opinions regarding his more recent behavior and his ability to handle funds to which he has access, and whether he continues to brandish guns or engage in substance abuse.  The social worker should identify those activities that comprise the appellant's daily routine.  The social worker should ascertain whether the appellant uses a financial institution and whether he pays his bills (or whether someone else does).  The social worker should provide comments on the type of interactions the appellant has with others, including neighbors, family members, friends, etc.  The social worker should identify whether the appellant fully understands and comprehends the actions of others, along with his own actions.  The claims file must be made available to the social worker in conjunction with the survey as it contains important historical data.

6.  After completing the above and any additional notification and/or development action deemed warranted by the record, schedule the appellant for an examination by a VA psychiatrist to determine whether he is incompetent to handle disbursement of his VA funds.  The appellant's claims file (to include the results of the development sought above) must be reviewed by the examiner in conjunction with the examination and the report should state that such review has been accomplished.  (The psychiatrist is requested to provide an opinion based on record review alone if the appellant fails to report for the examination).  

Based on a review of the claims files and the examination findings, the examiner is in particular requested to offer an opinion regarding the extent to which any psychiatric disorder has affected the appellant's ability to handle monetary funds since 2007.  The psychiatrist should offer an opinion that responds to the following: 

      a.  Is the appellant refraining from the use of methamphetamines?  Is he refraining from alcohol abuse?  And, if not, what effect is such use/abuse having on his behavior and cognitive function?
      b.  Is the appellant cooperating with treatment and is he compliant with his medications?
      c.  Is the appellant competent to manage his own finances?  Specifically (in light of evidence of pure judgment in managing his finances in the past), does the appellant's psychiatric disability produce mental impairment that renders him incapable of responsibly tending to his own financial affairs, avoiding impulsive behavior involving finances, or resisting harmful influences in financial matters? 

The examiner must explain the rationale for all opinions given (citing to supporting clinical findings and factual data).  If any opinion and supporting rationale cannot be provided without invoking processes relating to guesses or judgment based upon mere conjecture, the examiner should clearly and specifically so specify in the report, and explain why this is so.  In this regard, if the examiner concludes that there is insufficient information to provide an opinion without result to mere speculation, the examiner should state whether the inability to provide a definitive opinion was due to a need for further information (with said needed information identified) or because the limits of medical knowledge had been exhausted regarding the Veteran's competency to handle disbursed funds.  See Jones v. Shinseki, 23 Vet. App. 383 (2010).

7.  Upon receipt of the requested reports, conduct a review to verify that all requested opinions have been provided.  If information is deemed lacking, refer the report to the VA examiner for corrections or additions.

8.  If any additional development is necessary to re-adjudicate the issue on appeal, especially in light of any newly received records, that development should be done.

9.  Thereafter, re-adjudicate the appellant's claim on appeal.  The readjudication should reflect consideration of all the evidence of record, and should be accomplished with application of all appropriate laws and regulations.

10.  If the outcome sought on appeal remains denied, provide the appellant and his representative a Supplemental Statement of the Case (SSOC), containing notice of all relevant actions taken on the claim, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

